Citation Nr: 0019167	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  95-26 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in White River Junction, Vermont




THE ISSUES

1.  Entitlement to service connection for metabolic myopathy 
manifested by peripheral neuropathy, claimed as due to Agent 
Orange exposure.  

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from June 1966 to July 
1969.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the RO.  The 
veteran testified at a hearing before a Hearing Officer at 
the RO in December 1996.  



REMAND

The veteran alleges that his service-connected PTSD is more 
severe than the currently assigned 50 percent rating 
reflects.  

The most recent examination was in December 1995.  The 
diagnosis was that of severe PTSD and the Global Assessment 
of Functioning (GAF) score was 45.  In December 1996, the 
veteran testified that his psychiatric disorder had increased 
in severity.  He indicated that he was receiving ongoing 
outpatient psychiatric treatment at the White River Junction 
VA Medical Center.  Those records have not been associated 
with the claims file.  

The Board finds that the veteran's claim for an increased 
rating is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The duty to assist the claimant in obtaining and 
developing facts and evidence to support his claim includes, 
when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior medical treatment.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  

The Board finds that the medical evidence is inadequate for 
the purpose of evaluating the severity of the service-
connected PTSD and that another VA examination is necessary.  
In light of the need for an additional examination, the RO 
should obtain all pertinent treatment records for review.  

The Board notes that the rating schedule criteria for 
evaluating psychiatric disorders changed on November 7, 1996.  
When the regulations concerning entitlement to an increased 
rating are changed during the course of an appeal, the 
veteran is entitled to the resolution of his appeal under the 
criteria which are most favorable to his claim. Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The veteran is seeking service connection for metabolic 
myopathy manifested by peripheral neuropathy, secondary to 
Agent Orange exposure during his service in the Republic of 
Vietnam.  

The veteran's assertions that the claimed disability is the 
result of exposure to Agent Orange during service are not 
probative as a layperson is not competent to proffer an 
opinion regarding questions of medical diagnosis and 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The veteran should be provided an opportunity to 
provide medical evidence to support his assertions.  See 38 
U.S.C.A. § 5103(a); Robinette v. Brown, 8 Vet. App. 69 
(1995).  

In addition, the RO should attempt to obtain any pertinent 
treatment records.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
in order to contact the veteran in order 
to obtain the names and addresses of all 
health care providers who have treated 
him for the claimed metabolic myopathy 
manifested by peripheral neuropathy since 
service and his service-connected PTSD 
since November 1996.  The veteran also 
should be instructed to submit all 
medical evidence which tends to support 
his assertions that his metabolic 
myopathy manifested by peripheral 
neuropathy is due to the exposure to 
Agent Orange or other disease or injury 
in service.  After securing the necessary 
releases, the RO should obtain legible 
copies of all records from any identified 
treatment source not currently of record, 
to include all VA outpatient records.  
Once obtained, all records must be 
associated with the claims folder.  

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current severity of the service-connected 
PTSD.  The claims folder should be made 
available to the examiner for review 
before the examination.  All indicated 
testing should be done in this regard.  
Detailed clinical findings should be 
reported in connection with the 
evaluation.  The examiner should report a 
full multiaxial diagnosis, to include a 
GAF Scale score on Axis V.  In addition, 
it is requested that the examiner offer 
an opinion as to the degree of social and 
industrial inadaptability caused by the 
service-connected PTSD alone.  A complete 
rationale for all opinions expressed must 
be provided.  

3.  Upon completion of the development 
requested hereinabove, the RO should 
review the veteran's claims, to include 
consideration of both old and new rating 
criteria for evaluating the severity of 
psychiatric disorders.  If any action 
taken remains adverse to the veteran, 
then he and his accredited representative 
should be furnished with a supplemental 
statement of the case and be given an 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The veteran needs to 
take no action until he is informed.  The purpose of this 
remand is to further develop the record and to afford the 
veteran due process of law.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


